EXHIBIT10.100

SECOND AMENDMENT
TO LOAN AND SECURITY AGREEMENT

     This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 3rd day of March, 2009, by and between SILICON VALLEY BANK
(“Bank”) and GLOBAL MED TECHNOLOGIES, INC., a Colorado corporation (“Global
Med”), and PEOPLEMED.COM, INC., a Colorado corporation (“PeopleMed” and,
together with Global Med, the “Borrower”).

RECITALS

     A.    Bank and Borrower have entered into that certain Loan and Security
Agreement with an Effective Date of June 17, 2008 as modified by that certain
Consent to Loan and Security Agreement dated as of July 17, 2008 and that
certain First Amendment to Loan and Security Agreement dated as of October 3,
2008 (as the same may from time to time be amended, modified, supplemented or
restated, the “Loan Agreement”). Bank has extended credit to Borrower for the
purposes permitted in the Loan Agreement.

     B.    Borrower is currently in default of the Loan Agreement for failing
(1) to comply with the covenants set forth in Sections 6.7(a) and 6.7(b) of the
Loan Agreement (the “Existing Defaults”).

     C.    Borrower has requested that Bank waive its rights and remedies
against Borrower, limited specifically to the Existing Defaults. Although Bank
is under no obligation to do so, Bank is willing to not exercise its rights and
remedies against Borrower related to the specific Existing Defaults on the terms
and conditions set forth in this Amendment, so long as Borrower complies with
the terms, covenants and conditions set forth in this Amendment

     D.    Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, and subject to the
conditions set forth below and in reliance upon the representations and
warranties set forth below.

AGREEMENT

     NOW, THEREFORE, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

     1.    Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

     2.    Waiver of Covenant Default.

        Bank hereby waives Borrower's existing default under the Loan Agreement
by virtue of Borrower's failure to comply with the Section 6.7(a) (Free Cash
Flow) of the Loan Agreement for the six month period ending December 31, 2008
and Borrower’s failure to comply with Section 6.7(b) (Liquidity Ratio) of the
Loan Agreement for the period beginning December 1, 2008 through December 31,
2008. Bank's waiver of Borrower's compliance of these covenants shall apply only
to the foregoing period. Accordingly, hereinafter, Borrower shall be in
compliance with these covenants, as hereby amended.

 

--------------------------------------------------------------------------------



       Bank's agreement to waive the above-described default (1) in no way shall
be deemed an agreement by the Bank to waive Borrower's compliance with the
above-described covenants as of all other dates and (2) shall not limit or
impair the Bank's right to demand strict performance of such covenants as of all
other dates and (3) shall not limit or impair the Bank's right to demand strict
performance of all other covenants as of any date.

     3.     

Amendments to Loan Agreement.

   

3.1   Section 2.1.5(b) is amended in its entirety and replaced with the
following:

              (b)   Repayment. Borrower shall pay monthly payments of accrued
interest beginning on the date of each Term Loan Advance through December 31,
2008. Provided that no Amortization Trigger has occurred, the Term Loan Advances
outstanding on December 31, 2008 shall be payable in sixty (60) consecutive
monthly installments of principal equal to $83,333.33 plus accrued interest,
beginning on January 1, 2009 and ending on the Term Loan Maturity Date, at which
time all outstanding principal and all accrued unpaid interest and other amounts
owing in connection with the Term Loan Advances shall be immediately due and
payable. Upon the occurrence of an Amortization Trigger, the Term Loan Advances
shall be repaid in monthly installments of principal equal to $133,333.33 plus
accrued interest, beginning on the date the Amortization Trigger has occurred
and ending on the Term Loan Maturity Date, at which time all outstanding
principal and all accrued unpaid interest and other amounts owing in connection
with the Term Loan Advances shall be immediately due and payable. An
Amortization Trigger shall have been deemed to occur upon Borrowers’ failure to
maintain a minimum cumulative Free Cash Flow in the amount set forth in the
definition of “Amortization Period” in Section 13.1 of this Agreement for the
corresponding cumulative period.

               3.2   Sections 2.3(a)(i) and 2.3(a)(ii) are each hereby amended
in their entirety and replaced with the following:

              (i)   Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of one percentage point (1.0%) above the Prime
Rate, or 6.00%, which interest shall be payable monthly in accordance with
Section 2.3(f) .

               (ii)   Term Loan. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a per annum rate equal
to 7.50%, which interest shall be payable monthly in accordance with Section
2.3(f) .

               3.3   Section 6.7(a) is amended in its entirety and replaced with
the following:

 

2

--------------------------------------------------------------------------------

                   (a)   Free Cash Flow. A minimum cumulative Free Cash Flow in
the amount set forth below for the corresponding cumulative period, as follows:



    Cumulative Period    Amount  ·   Three (3) months ending March 31, 2009   
$400,000  ·   Six (6) months ending June 30, 2009    $600,000  ·   Nine (9)
months ending September 30, 2009    $1,000,000  ·   Twelve (12) months ending
December 31, 2009    $2,000,000        · The requisite minimum cumulative Free
Cash Flow Each for each fiscal quarter thereafter shall be determined by Bank
based on Borrower’s 2010 forecast which Borrower shall deliver to Bank prior to
November 30, 2009.




                 3.4   Section 6.7(b) is amended in its entirety and replaced
with the following:

            (b)   Liquidity Ratio. A ratio of unrestricted cash, Cash
Equivalents and marketable securities plus net billed Accounts to total
consolidated Funded Debt of not less than the following, tested monthly:

Period    Ratio  January 31, 2009 through and including December 31, 2009  
1.10:1.00  Each month thereafter    1.25:1.00 


                 3.5   Further Amendment to Section 6.7: The last paragraph of
Section 6.7 which previously read “During the intra-quarter months only, a
violation of the applicable minimum Liquidity Ratio in a particular
intra-quarter month will not constitute an Event of Default if as of that month
end, Borrower maintains greater than Two Million Five Hundred Thousand Dollars
($2,500,000) of unrestricted cash with Bank and Bank’s Affiliate” is hereby
deleted in its entirety.

                 3.6   Section 13.1 (Definitions). The following term and its
respective definition is hereby added to Section 13.1 to read as follows:

                       “Amortization Trigger” means Borrower’s failure to
maintain a minimum cumulative Free Cash Flow in the amount set forth below for
the corresponding cumulative period, as follows:



    Cumulative Period    Amount  ·    Three (3) months ending March 31, 2009   
$600,000  ·    Six (6) months ending June 30, 2009    $1,000,000  ·    Nine (9)
months ending September 30, 2009    $1,800,000  ·    Twelve (12) months ending
December 31, 2009    $2,400,000    ·    Each fiscal quarter thereafter will
replicate the quarterly requirement for the 2009 fiscal year. 




3

--------------------------------------------------------------------------------

                 3.7 Section 13.1 (Definitions). The following term and its
respective definition set forth in Section 13.1 is amended in its entirety and
replaced with the following:

     “Term Maturity Date” is the earliest of (a) December 1, 2013 if the
Amortization Trigger has not occurred, or (b) if the Amortization Trigger has
occurred, such earlier date that Borrowers shall have repaid the Term Loan
Advances in accordance with the repayment terms set forth in Section 2.1.5(b),
or (c) the occurrence of an Event of Default.

      4.   Limitation of Amendments.

                 4.1 The amendments set forth in Section 3, above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

                 4.2 This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

      5.   Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

                 5.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default other than the Existing Defaults has occurred and is continuing;

                 5.2 Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

                 5.3 The organizational documents of Borrower delivered to Bank
on the Effective Date remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

                 5.4 The execution and delivery by Borrower of this Amendment
and the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary action on
the part of Borrowers;

                 5.5 The execution and delivery by Borrower of this Amendment
and the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

4

--------------------------------------------------------------------------------



                 5.6 The execution and delivery by Borrower of this Amendment
and the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

                 5.7 This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

       6.  Prior Agreement. Except as expressly provided for in this Amendment,
the Loan Documents are hereby ratified and reaffirmed and shall remain in full
force and effect. This Amendment is not a novation and the terms and conditions
of this Amendment shall be in addition to and supplemental to all terms and
conditions set forth in the Loan Documents. In the event of any conflict or
inconsistency between this Amendment and the terms of such documents, the terms
of this Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

       7.   Release by Borrowers.

                 7.1 FOR GOOD AND VALUABLE CONSIDERATION, each Borrower hereby
forever relieves, releases, and discharges Bank and its present or former
employees, officers, directors, agents, representatives, attorneys, and each of
them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

                 7.2 In furtherance of this release, each Borrower expressly
acknowledges and waives any and all rights under Section 1542 of the California
Civil Code, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
(Emphasis added.)

5

--------------------------------------------------------------------------------



                 7.3  By entering into this release, each Borrower recognizes
that no facts or representations are ever absolutely certain and it may
hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of
Borrowers hereby to fully, finally and forever settle and release all matters,
disputes and differences, known or unknown, suspected or unsuspected;
accordingly, if a Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrowers shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Each Borrower acknowledges that it is not
relying upon and has not relied upon any representation or statement made by
Bank with respect to the facts underlying this release or with regard to any of
such party’s rights or asserted rights.

                 7.4  This release may be pleaded as a full and complete defense
and/or as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Each Borrower acknowledges that the release contained herein
constitutes a material inducement to Bank to enter into this Amendment, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.

                 7.5  Each Borrower hereby represents and warrants to Bank, and
Bank is relying thereon, as follows:

                                  (a)   Except as expressly stated in this
Amendment, neither Bank nor any agent, employee or representative of Bank has
made any statement or representation to Borrower regarding any fact relied upon
by Borrower in entering into this Amendment.

                                  (b)   Borrower has made such investigation of
the facts pertaining to this Amendment and all of the matters appertaining
thereto, as it deems necessary.

                                  (c)   The terms of this Amendment are
contractual and not a mere recital.

                                  (d)   This Amendment has been carefully read
by Borrower, the contents hereof are known and understood by Borrower, and this
Amendment is signed freely, and without duress, by Borrower.

     Each Borrower represents and warrants that it is the sole and lawful owner
of all right, title and interest in and to every claim and every other matter
which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released. Borrowers shall indemnify Bank,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.

6

--------------------------------------------------------------------------------

     8.    Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

     9.    Effectiveness. This Amendment shall be deemed effective upon (a) the
due execution and delivery to Bank of this Amendment by each party hereto, and
(b) Bank’s receipt of an amount equal to all Bank Expenses incurred through the
date of this Amendment.

     10. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.

[reminder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS:

GLOBAL MED TECHNOLOGIES, INC.

By  /s/  Karen B. Davis
Name:  Karen B. Davis
Title:  CFO


PEOPLEMED.COM, INC.

By  /s/  Karen B. Davis
Name:  Karen B. Davis
Title:  CFO

BANK:

SILICON VALLEY BANK

By  /s/  Ryan Lee
Name:  Ryan Lee
Title: Relationship Manager
Effective Date: 3/19/2009

8

--------------------------------------------------------------------------------